Citation Nr: 9919012	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  99-11 349	)	DATE
	)
	)


THE ISSUE

Whether attorney fees may be paid pursuant to the September 
23, 1996, attorney fee agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  The 
veteran had active service form June 1966 to July 1969.  


FINDING OF FACT

1.  The Board entered a final decision in November 1998 with 
respect to the issue of the effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).  

2.  Past due benefits have not been awarded to the veteran 
with respect to the issue of the effective date for the grant 
of service connection for PTSD following the Board's final 
November 1998 decision.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
September 23, 1996, attorney fee agreement, have not been 
met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The basic facts in this case do not appear to be in dispute.  
A rating decision of the RO dated in January 1994 granted 
service connection for PTSD, and assigned a 100 percent 
evaluation, effective November 24, 1992.  A subsequent rating 
decision, dated in March 1995, granted an earlier effective 
date for service connection for PTSD and the assignment of a 
100 percent evaluation, effective October 31, 1991.  At the 
time of both rating decisions, and the award of past-due 
benefits, the veteran was not represented by an attorney, but 
rather was represented by the Paralyzed Veterans of America.

In September 1995, correspondence was received by the RO from 
a private attorney, D.D.E, indicating that he was 
representing the veteran in his claim for VA benefits.  At 
that time the veteran was pursuing a claim for an effective 
date for the grant of service connection for PTSD prior to 
October 31, 1991.  In October 1995, the RO issued a Statement 
of the Case with respect to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  A Substantive Appeal with respect to that issue 
was received by the RO in December 1995.  In correspondence 
dated in August 1996, Mr. E informed the RO that the veteran 
was no longer his client.  

On September 23, 1996, the veteran and his current attorney 
entered into a contingent fee agreement to continue the 
veteran's appeal to the BVA.  The fee agreement provided that 
20 percent of past-due benefits awarded to the veteran would 
be paid by the VA to the attorney.  In November 1997, the 
Board remanded the case to the RO for additional development.  
In the remand, the Board noted that the veteran had 
essentially contended that there was clear and unmistakable 
error in not granting an effective date prior to October 31, 
1991, for the grant of service connection for PTSD.  The 
Board indicated that the issue of clear and unmistakable 
error was inextricably intertwined with the issue of an 
earlier effective date for the award of service connection 
for PTSD and that the issue of clear and unmistakable error 
had not been adjudicated by the RO.  The case was returned to 
the RO for that initial adjudication. 

In a rating decision dated in June 1998, the RO determined 
that a July 1990 rating decision was clearly and unmistakably 
erroneous in failing to reopen a claim for service connection 
for PTSD on the basis that new and material evidence had not 
been submitted.  As such, the rating decision assigned an 
effective date for the grant of service connection for PTSD 
of May 19, 1989.  This rating decision resulted in past-due 
benefits being payable to the veteran for the period of time 
between May 19, 1989, and October 31, 1991.  The appeal for 
an effective date for the grant of service connection for 
PTSD prior to May 19, 1989, continued, and the case was 
returned to the Board.  In a decision dated November 3, 1998, 
the Board denied the claim of entitlement to an effective 
date prior to May 19, 1989, for the grant of service 
connection for PTSD on the basis of clear and unmistakable 
error.  The veteran has apparently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), but this appeal has apparently not been resolved by 
the date of this decision. 

The veteran's attorney apparently contends that he is 
entitled to 20 percent of past-due benefits awarded the 
veteran based on the June 1998 rating decision which resulted 
in past-due benefits being payable to the veteran for the 
period of time between May 19, 1989, and October 31, 1991.  
Apparently, 20 percent of the award of past-due benefits was 
not withheld by the RO and the entire amount was released to 
the veteran.  In a March 1999 letter from the veteran's 
attorney, he indicated that the veteran offered to pay him 
20 percent of the money sent to him based on the RO's rating 
decision.  In a letter dated in March 1999 from the Board's 
Chief Counsel for Legal Affairs, the attorney was informed 
that since the RO did not withhold attorney fees from the 
veteran's award of past-due benefits, "the Board will not 
make a formal decision as to whether your fee should be paid 
from [past-due benefits]."  The attorney was further 
notified that, "if you disagree with our conclusion you can 
ask the Board, via a motion, to review your fee agreement for 
reasonableness, pursuant to 38 U.S.C.A. § 5904(c)(2) and 
38 C.F.R. § 20.609(i) (1998).  In an April 1999 Motion for 
Attorney Fees, the veteran's attorney requested authorization 
to collect from the veteran 20 percent of the back benefits 
paid by the RO to the veteran.  

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1)  A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

When the facts of this case are applied to the pertinent law 
and regulation, it is apparent that the veteran's attorney is 
not entitled to attorney fees based on the September 23, 
1996, attorney fee agreement.  Not only was the attorney 
retained prior to any final Board decision in this case 
pertaining to the effective date for the grant of service 
connection for PTSD, more importantly, the veteran has not 
been awarded any past-due benefits following the final 
November 1998 BVA decision in this case.  The November 3, 
1998, BVA decision denied an effective date prior to May 19, 
1989, for the grant of service connection for PTSD.

While the 20 percent fee requested in the Motion for Attorney 
Fees is presumed to be reasonable, see 38 C.F.R. § 20.609(f), 
attorney fees may only be awarded for services provided after 
the Board enters a final decision.  "A claimant may be 
represented throughout the claims adjudication process.  Such 
representation often is provided by representatives of the 
national service organizations, [38 U.S.C.A. § 5902(a)], who 
may not charge for their representation.  See [38 U.S.C.A. 
§ 5902(b)(1)].  Representation may also be provided by an 
attorney or a claims' agent if the veteran desires; a 
claimant may be charged a fee for such representation, but 
only for services performed after the first final BVA 
decision.  See [38 U.S.C.A. § 5904(c)(1)]."  
Nagler v. Derwinski, 1 Vet. App. 297, 302 (1991).  

As such, since the veteran has not been awarded past-due 
benefits following the first final BVA decision with respect 
to this matter, the veteran's attorney is not entitled to 
attorney fees pursuant to a September 23, 1996, attorney fee 
agreement.  The Board has no authority to authorize payment 
of attorney fees in contravention to the statutory scheme 
provide by Congress under 38 U.S.C.A. § 5904.


ORDER

Attorney fees may not be paid pursuant to the September 23, 
1996, attorney fee agreement.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 


